Title: To George Washington from George Mathews, 30 October 1780
From: Mathews, George
To: Washington, George


                  
                     
                     Dear General
                     Long-Island October the 30th 1780
                  
                  When the more important duties of your Excellency’s station can
                     spare a moment I beg your attention to the feeling and forlorn state of your
                     Officers of the ninth Virginia Regiment taken at the battle of German-Town.
                  It was a matter of equal surprise and concern to me to find that
                     the State of Virginia made no provision for my Regiment with the rest of their
                     troops and on an event so feeling and interesting it is easier for your
                     Excellency to conceive than for me to express my feelings Among the evils it
                     produced was having the Regiment incorporated with another and from a
                     resolution of Congress arranging the Army the Officers in captivity to return
                     home supernumerary while much Junior ones remained in service.
                  From what cause that neglect proceeds is as difficult for me to
                     conceive as it is for my feelings to surmount the injury A captivity of three
                     years has given me frequent opportunities to reflect on the manner of my being made prisoner
                     and on the most mature deliberation can acquit my feelings
                     as an Officer and a soldier to God your Excellency and my Country but should
                     you sir have reason to think otherwise I must beg you will reserve me for the
                     sole victim of your resentment and my Country’s revenge and treat Lieut: Colol
                        D the Officers of my Regiment and those of the
                     Virginia Line taken at the same time with that notice and respect that brave
                     and good Officers have right to expect from your Excellency and who are
                     certainly entitled to a better fate from their Country than being supernumerary
                     while Junior ones remain in service I have the honour to be with due respect
                     and real esteem Your Excellency’s Most Obedient and Very Humble Servant 
                  
                     Geo. Mathews Col.
                     of the Lat 9th Virga Rigm.
                  
               